IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00112-CR

TEVIN SHERARD ELLIOTT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-1543-C2


                                      ORDER


      Tevin Sherard Elliott’s motion for rehearing is denied.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed May 28, 2015